DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-10 are objected to because of the following informalities:  
Claim 1 recites the preamble “A method of manufacturing die package structure” which appears to grammatically incorrect, and thus the Examiner suggests amending the preamble to either “A method of manufacturing a die package structure” or “A method of manufacturing die package structures”.
Appropriate correction is required.
Note the dependent claims 2-10 necessarily inherit the objected subject matter of the claims on which they depend.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the terms “about” in line 2 of the claim, which is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the 
For example, one of ordinary skill in the art could not make a clear determination of whether or not a specific value reasonably constitutes as being “about 130 µm” or “about 200 µm” as required in claim 7 without clear upper and lower limits defined for the term “about”. Note, even though paragraph [0021] of the specification of the current application provides details about the term “about” multiple ways of interpreting the term are described which does not resolve the indefinite issue with the term.   
Allowable Subject Matter
Claims 1-6 and 8-10 would be allowable if rewritten or amended to overcome the objected subject matter set forth in this Office action.
Regarding independent claim 1, Chiu et al. (US 2017/0148746 A1) discloses a method of manufacturing die package structure, comprising: 
providing a conductive substrate 101 (“conductive base”- ¶0066) with a plurality of trenches 30 (“cavity”- ¶0066) (see Fig. 6A); 
disposing a die 20 (“semiconductor die”- ¶0068) in each of the trenches 30 (see Fig. 6C); 
forming a conductive layer 42a (“conductive layer”- ¶0070) covering the dies 20 and the conductive substrate 101 (see Fig. 6D); 
patterning the conductive layer 42a via an etching process (¶0072) (see Figs. 6E-6F).

Regarding independent claim 1, the claim is allowable, because the prior art of record including Chiu et al., either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “forming on the conductive layer a patterned photoresist layer with a plurality of openings exposing a plurality of areas of the conductive layer; forming a mask on each of the areas of the conductive layer; removing the patterned photoresist layer after forming the masks; selectively etching the conductive layer and the conductive substrate under thereof by using the masks to a predetermined depth to form a plurality of conductive bumps and a plurality of electrodes, wherein a remaining of the conductive substrate comprising a bottom substrate, and the electrodes located on the bottom substrate and the conductive bumps located on the dies; and forming an upper sealing layer covering the 
Claims 2-6 and 8-10 would be allowable as being dependent on allowable claim 1.
Claim 7 (which depends from allowable claim 1) would be allowable if rewritten or amended to overcome the objected subject matter and rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Oganesian et al. (US 2012/0020026 A1), which discloses a method of manufacturing a die package structure comprising disposing a die in a trench of a conductive substrate. 
Watanabe et al. (US 2010/0213599 A1), which discloses a method of manufacturing a die package structure comprising disposing a die in each of a plurality of trenches of a conductive substrate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C CHANG whose telephone number is (571)272-6132.  The examiner can normally be reached on Mon- Fri 12pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY C CHANG/Primary Examiner, Art Unit 2895